Citation Nr: 1524514	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-32 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to surviving spouse status, for eligibility to death benefits.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The appellant is claiming that she is the surviving spouse of a Veteran who had active service from August 1967 to March 1969.  The Veteran died in April 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2012 decision, in which the RO determined that the appellant was not entitled to a finding of continuous cohabitation for the marriage of the claimant to the Veteran, to establish surviving spouse status.  

The Board notes that the RO previously denied claims for death pension to the appellant in October 2002 and October 2008.  As the current matter is specifically relating to status as surviving spouse, rather than entitlement to death pension, this is a new and separate claim.


FINDINGS OF FACT

1.  The Veteran and the appellant married in December 1983.  

2.  The Veteran died in April 1999.  

3.  At the time of his death, the Veteran and his spouse had not cohabitated since 1991.

4.  The separation of the Veteran and the appellant was not by mutual consent and the parties did not live apart for reasons of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran.


CONCLUSION OF LAW

The appellant did not continuously cohabitate with the Veteran for many years prior to his death; surviving spouse status is not recognized.  38 U.S.C.A. §§ 101(3), 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  With respect to the claim for entitlement to surviving spouse status, letters from October 2010 and September 2012 notified the appellant that evidence of record showed that she and the Veteran were divorced and that proof was necessary to show that she continued to cohabitate with the Veteran at the time of death, as well as, the information necessary to support the claim.  The Board finds that VA has satisfied its duty to notify under the VCAA. 

Relevant to the duty to assist, the Veteran's claims file includes evidence relevant to determining whether he and the appellant were cohabitating at the time of his death.  Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

Additionally, in March 2015, the appellant had an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the undersigned noted the issue on appeal, and specifically noted that the RO had determined that the evidence did not show that she and the Veteran had continuous cohabitation prior to his death.  Additionally, the appellant provided testimony regarding marital history, both prior to and from the 1991 separation.  She also testified on where they were domiciled, whether they cohabited, whether there had been an intent to be divorced, and that she was continuously married to the Veteran.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, it is clear from the appellant's communications that she is cognizant as to what is required of her and of VA.  Moreover, the appellant has been represented by an attorney in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").   The appellant and her attorney have not indicated there is any outstanding evidence relevant to this claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Surviving Spouse Status

The appellant, the purported widow of the Veteran, seeks recognition as his surviving spouse, in order to be eligible for death benefits.    
 
A surviving spouse of a veteran may be eligible for DIC benefits, death pension, and/or accrued benefits, depending on whether the specific requirements for entitlement to such benefits are met.  However, the initial requirement for eligibility is that the appellant is a "surviving spouse".  38 C.F.R. § 3.54(a) and (c); 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

For the purpose of administering veterans' benefits, the term "surviving spouse" of a veteran means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Furthermore, under 38 C.F.R. §3.53, the requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse. Temporary separations which ordinarily occur including those caused for the time being through fault of either party will not break the continuity of the cohabitation. Additionally, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.

The fact that the appellant was married to the Veteran at one time is not in dispute.  (December 1983 marriage certificate).  The question before the Board is if there is evidence supportive of a marriage with continuous cohabitation following the 1991 physical separation of the appellant and the Veteran (reported and uncontested by the appellant) until his death in April 1999 (April 1999 death certificate).  

The appellant contends that following their 1991 physical separation, she and the Veteran never intended to divorce, continued to communicate, and that the separation was based on mutual consent, as the Veteran had to take care of his sick mother in New Jersey and the appellant had to take care of her sick sister in Illinois.  She further claimed that neither of them attempted to remarry.  (March 2015 Board hearing, January 2011 lay statement).  The appellant's attorney argued that the evidence established that the separation was by mutual consent and the parties lived apart for purposes of convenience and did not show an intent on the part of the surviving spouse to desert the veteran, and as such, the continuity of cohabitation had not been broken.  (March 2015 Board hearing).

The appellant has also provided lay statements to the effect that she and the appellant were still married at the time of his death and that the Veteran moved to New Jersey to care for his mother.  (January 2011 appellant statement; January 2011 statements of W.G. and M.T.). However, although such statements attest to the appellant and the Veteran not being legally divorced at the time of his death, and the Veteran moving to New Jersey to care for his mother, such statements do not indicate whether the Veteran and the appellant had been separated prior to his move to New Jersey or had continued their relationship after his move to New Jersey.  

Furthermore, to the extent that the appellant may claim that the lay statement as to the Veteran moving to New Jersey is supportive of her claim that he moved there to care for his mother and that she and the Veteran continued to have an ongoing relationship, such a claim is in direct contrast to her own earlier statement.  In September 2002, the appellant indicated that the Veteran had "participated in fornication" as the cause of their separation - not that it was due to the illness of the Veteran's mother. The RO denied that claim based on excessive family income. 

Despite the appellant's claim that cohabitation should be deemed to be unbroken, despite her physical separation from the Veteran, for approximately eight years (from 1991 to his 1999 death), the Board finds that the most probative evidence of record does not support the appellant's contentions. In contrast to the appellant's current claim that she and the Veteran mutually maintained a real marriage, which involved phone calls between the two and a physical separation only caused by family illness, the Veteran does not appear to have shared the same convictions.

In a March 1999 application for benefits, shortly before his April 1999 death, the Veteran personally indicated that he was married but not living with his wife, noting that "wife abandoned vet". Given that the Veteran viewed, and reported, the appellant as having "abandoned" him, the evidence does not support finding that their separation was by mutual consent. Furthermore, the Veteran indicated that he did not contribute to his wife's support, which supports finding that a continuing relationship between him and the appellant did not exist.

Moreover, at that time, the Veteran specifically claimed that a divorce was pending. He also named a Ms. P.M., not the appellant, as the person who had knowledge of his claimed condition which further shows a discrepancy between the appellant's claim of an ongoing marriage, with a separation being only due to family illness.

Additionally, the appellant has never claimed to have visited the Veteran in New Jersey, only claiming to have been in telephone contact with him. (March 2015 Board hearing).  However, the Veteran held out a woman as his spouse in the months prior to his death during his doctor appointments in New Jersey. (January 1999 private medical record by Dr. A.P.).  Given that, in his March 1999 application, the Veteran had indicated that the appellant had abandoned him and that a divorce was pending; as well as, his identification of a Ms. P.M. as the person with knowledge of his illness, the person he held out as his wife in January 1999 would presumably be Ms. P.M.  More importantly, the person held out as his spouse was not the appellant.

Also, the original April 1999 death certificate, listing his death on April [redacted], 1999, also listed his marital status as divorced. That certificate further showed Ms. P.M., not the appellant, as the Veteran's companion. The Board notes that the appellant submitted an amended death certificate, in May 2010, which listed the Veteran as married and the appellant as the surviving spouse. However, as previously noted, the Board does not dispute that the appellant was most likely legally married to the Veteran at that time of his death, the question is whether the appellant should be deemed to have cohabitated with the Veteran for the year prior to his death, despite their physical separation of over eight years prior to that time. Given that Ms. P.M., and not the appellant, was the one with the Veteran at the time of his April 1999 death and on hand to provide necessary information for the death certificate, the original death certificate continues to support finding that there was no cohabitation between the appellant and the Veteran at the time of his death.  

Furthermore, in April 1999 Ms. P.M. applied for burial benefits for the Veteran. An April 1999 funeral home invoice also showed that Ms. P.M. was the person who financially handled the Veteran's burial. There is no indication that the appellant was involved with handling matters surrounding the Veteran's death.  Also, the appellant did not contact VA until three years after the Veteran's death, in September 2002, when she originally claimed death pension surviving spouse benefits. At that time, she indicated that she was separated, but never divorced, from the Veteran. "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"' United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  The substantial gap in time between the Veteran's death and the appellant's claim for death benefits is inconsistent with the behavior of surviving spouses seeking death benefits, and tends to suggest that the appellant did not consider herself married to the Veteran at the time of his death.  Similarly, the failure to take care of the Veteran's funeral is inconsistent with the behavior of a surviving spouse and tends to suggest that the appellant did not consider herself married to the Veteran when he died.  As such, the Board cannot find the appellant credible in her claim that she and the Veteran should be deemed to have continuously cohabitated despite their approximately eight year separation.

The evidence does not support a finding of continuous cohabitation for purposes of establishing the claimant as the surviving spouse of the Veteran for purposes of VA benefits. 

As this discussion illustrates, the laws and regulations concerning recognition as the surviving spouse of a veteran for VA death benefits purposes are very specific.  The Board appreciates the appellant's belief that she should be entitled to the benefits based on her being legally married to the Veteran at the time of his death, despite their not having cohabitated or having continued their relationship for approximately eight years prior to the Veteran's death. The Board, however, has no authority to act outside the constraints of the statutory and regulatory criteria.

In summary, although the Veteran may have been legally married to the appellant at the time of his death, he and the appellant had not continuously cohabitated for over eight years prior to his death. Despite the appellant's claims that she and the Veteran had only been physically separated due to his mother's illness in New Jersey and her sister's illness in Illinois, and that she and the Veteran continued to maintain an active marriage despite living in different states for approximately eight years, the most probative evidence of record does not support such contentions. As such, the appellant's claim for surviving spouse status, for eligibility to death benefits, is denied.


ORDER

The claim of entitlement to surviving spouse status, for eligibility to death benefits, is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


